Citation Nr: 1609401	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbar spine disc herniation.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to October 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that rating decision, the granted service connection for lumbar spine disc herniation with left leg radiculopathy and assigned an initial 10 percent disability rating, effective from February 28, 2008.  The Veteran disagreed with the initial rating assigned and this appeal ensued.  

After the Veteran submitted his February 2009 Notice of Disagreement (NOD) as to the initial 10 percent disability rating assigned for the service-connected lumbar spine disability, the RO issued a rating decision in April 2009 awarding a separate grant of service connection with a 10 percent disability rating for the Veteran's left leg radiculopathy.  The RO issued a Statement of the Case as to the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbar spine disc herniation, and the Veteran perfected his appeal as to that issue with the timely submission of a VA Form 9, substantive appeal to the Board in August 2009.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected lumbar spine disc herniation.  The Veteran has requested to appear for a video-conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  See March 2011 VA Form 9.  The argument set forth on the March 2011 VA Form 9 refers to the Veteran's claim for a higher initial disability rating for the service-connected lumbar spine disability as well as a claim for service connection for a cervical spine disability.  Although the claim of service connection for a cervical spine disability was subsequently granted in an August 2013 rating decision, the Veteran has not withdrawn his hearing request as to the increased rating issue.



In March 2011 correspondence, the RO notified the Veteran that his request for a videoconference hearing was acknowledged, and that he was placed on a list of persons waiting to appear for a video hearing.  

Furthermore, a March 2015 VA Form 8, Certification of Appeal, acknowledges that a hearing was requested and that the request remained pending at that time.  Again, the Veteran has not withdrawn his hearing request.  

In accordance with 38 C.F.R, § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the hearing before a Veterans Law Judge via video-conference per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




